Citation Nr: 1537819	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-31 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than August 29, 2005, for the award of a total rating based on individual unemployability due to service-connected disability (TDIU).  

(The issues of entitlement to a special home adaptation grant and specially adapted housing are the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to July 1991.  

In a September 2009 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granted a total rating based on individual unemployability due to service-connected disability, effective September 15, 2006.  In September 2010, the appellant disagreed with the effective date assigned and a Statement of the Case was issued to him in March 2011.  The appellant, however, did not thereafter submit a VA Form 9 within the applicable time period.  

In a February 2013 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) held, inter alia, that the appellant had failed to perfect an appeal of the September 2009 rating decision granting TDIU effective September 15, 2006.  See February 2013 memorandum decision at page 17.  The Court noted that because VA had bifurcated the TDIU issue from pending increased rating claims, "if [the appellant] wished to dispute the effective date assigned by the RO when it awarded him TDIU in September 2009, he should have continued to appeal that decision."  Id., citing Locklear v. Shinseki, 24 Vet. App. 311, 318 (2011) (holding that when VA separates the issue of entitlement to TDIU from the adjudication of the schedular evaluation for the underlying disability, the denial of an increased evaluation without mentioning TDIU does not serve to implicitly deny entitlement to TDIU) and Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), vacated and remanded, 467 Fed. App. 889 (Fed. Cir. 2012), reinstated as modified by, 26 Vet. App. 31 (2012) (holding that once VA bifurcates a claim, each portion of that claim is a jurisdictionally separate entity.).

The appellant thereafter filed a motion for reconsideration of the Court's February 2013 decision, which was granted by the Court.  In a July 2013 memorandum decision, the Court noted that since the appellant had filed his initial application for TDIU in July 2001, VA had developed and adjudicated it separately from claims for increased ratings for his service-connected disabilities.  The Court again held that under these circumstances, "if [the appellant] wished to dispute the effective date assigned by the RO when it awarded him TDIU in September 2009, he was obligated to continue to appeal that decision."  Memorandum decision at page 20.  The Court again held that the appellant did not file a timely Substantive Appeal in response to the March 2011 Statement of the Case addressing the issue of entitlement to an earlier effective date for TDIU, either personally or through a representative.  

The Court noted, however, that "[o]rdinarily, these facts would lead the Court to conclude that the Board did not have jurisdiction over the issue of the effective date for [the] award of TDIU...  However, the record in this case raises the question whether the RO sent a copy of the SOC, as required, to the person(s) or entity representing the veteran on this issue."  Memorandum decision at page 20.  The Court held that "[i]f, [as the appellant alleged], VA failed to send a copy of the March 2011 SOC to the person or entity designated to represent [him] on the issues related to TDIU, then the period for perfecting an appeal of the effective date for TDIU would have been tolled and may still be open.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992); see also Ingram v. Nicholson, 21 Vet.App. 232, 241 (2007).

In light of these findings, the Court withdrew its February 2013 memorandum decision, and, in pertinent part, remanded for initial consideration by the Board of Veterans Appeals (Board) the issue of whether the Board has jurisdiction over the appellant's request for an effective date earlier than September 15, 2006, for the award of TDIU.  

The record on appeal shows that in November 2013, the appellant's attorney sent a letter to the RO entitled "SUBSTANTIVE APPEAL IN LIEU OF A VA FORM 9," asking that it be accepted as a timely response to the March 2011 Statement of the Case addressing the issue of entitlement to an earlier effective date for the award of TDIU.  He explained the Court's July 2013 memorandum decision and indicated that "if in the event the Board finds that the VA regional office did not notify [the appellant's] correct representative at the time, we ask that you accept this Substantive Appeal as timely in response to the March 2011 SOC."

In the Introduction portion of a September 2014 decision, the Board noted that in a February 2013 memorandum decision, the Court had determined that the Board did not have jurisdiction of the issue of entitlement to an effective date earlier than September 15, 2006, for the award of TDIU.  (It appears that the Board was then unaware of the Court's July 2013 memorandum decision as it had not been associated with the record on appeal provided to the Board).  The Board further noted that the appellant's attorney had submitted written arguments to the effect that the earlier effective date remained on appeal because of "non-delivery of a March 2011 statement of the case."  The Board referred the matter to the RO for initial consideration.  

In an October 2014 rating decision, the RO granted an earlier effective date of August 29, 2005, for the award of TDIU, as well as eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 from that date.  In a letter dated November 25, 2014, the appellant's attorney made clear that the appellant was not satisfied with the earlier effective date assigned and wished to continue his appeal.  

In April 2015, the appellant testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge with respect to the issues of entitlement to a special home adaptation grant and specially adapted housing, as well as the issue of entitlement to an earlier effective date for the award of TDIU.  (As set forth below, the record reflects other pending claims and appeals stemming from a March 2004 Board hearing before a different Veterans Law Judge, as well as prior decisions of the Board and Court, most recently, September 2014 Board remands.  To ensure clarity and consistency, the decisions issued this date will be restricted to the issues covered in the April 2015 Board videoconference hearing).

The appellant is represented in this appeal of the issue of entitlement to an earlier effective date for TDIU by Daniel Krasnegor, Esq.  The appellant is separately represented regarding the issues of entitlement to a special home adaptation grant and specially adapted housing by the Disabled American Veterans.  See e.g. letters dated September 23, 2014, and November 26, 2014, and from Goodman, Allen & Filetti, PLLC, emphasizing that Mr. Krasnegor does not represent the appellant with respect to his specially adapted housing claims.  Under these circumstances, separate decisions are required with respect to these issues.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that where more than one Veterans Law Judge held a hearing in an appeal on different issues, or where there are different representatives for different issues, separate decisions are required).  The Board further notes that neither Mr. Krasnegor nor DAV was present at the April 2015 hearing but the appellant indicated that he wished to proceed with the hearing without representation.  See Hearing Transcript at page 2.  

Before proceeding further, the Board notes that it has reviewed the record and finds that it does, indeed, have jurisdiction to proceed with consideration of the issue of entitlement to an earlier effective date for the award of TDIU.  

In that regard, under applicable criteria, VA is required to provide a Statement of the Case to both the claimant and his representative.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 19.30(a).  In this case, the record reflects that the RO provided a copy of the March 2011 Statement of the Case to the appellant and the Georgia Department of Veterans Service, the organization he had designated as his representative in March 2010.  See March 2010 VA Form 21-22.  The record, however, shows that in January 2011, the appellant had submitted a completed VA Form 21-22 in favor of the Disabled American Veterans.  Because VA regulations provide that the receipt of a new power of attorney shall constitute a revocation of an existing power of attorney, DAV was the appellant's then representative of record and the RO should have provided a copy of the March 2011 Statement of the Case to that organization.  38 C.F.R. § 14.631(f)(1).  Since it did not, the appeal period was tolled.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); see also Ingram v. Nicholson, 21 Vet.App. 232, 241 (2007).  As set forth above, the appellant's attorney submitted a substantive appeal to the RO in November 2013.  The Board finds that this action is sufficient to perfect the appeal, providing the Board jurisdiction over the issue.  

Finally, the Board again notes that a review of the record indicates that there are multiple other issues currently on appeal and pending at the RO.  Some of these issues were the subject of a March 2004 Board hearing before a different Veterans Law Judge, as well as prior decisions of the Board and Court, most recently, September 2014 Board remands.  Those issues include entitlement to service connection for headaches, asthma, and a bilateral ankle disability, and entitlement to higher disability ratings for a service-connected low back disability and residuals of a tonsillectomy.  There are also matters pending which the Board referred to the RO for initial consideration in its September 2014 remand.  A review of the record indicates that these matters are still presently undergoing action at the RO.  Thus, these matters will not be addressed in this decision, but will be the subject of a future Board decision.  See 38 C.F.R. § 20.707 (2015) (providing that the VLJ who conducted the hearing in an appeal shall participate in making the final determination of the claim); see also BVA Directive 8430, 14(c)(9)(b).  As noted, the decisions issued this date will be limited solely to the issues covered in the April 2015 Board videoconference hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth in detail above, the available record indicates that there are several pending claims awaiting resolution, including claims for service connection and claims for higher ratings for service-connected disabilities.  Resolution of these claims may have an impact on the appellant's entitlement to TDIU prior to August 29, 2005, particularly given the finding of the Court that the appellant's TDIU application was received by VA in July 2001.  Under these circumstances, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim of entitlement to an effective date earlier than August 29, 2005, for the award of TDIU should be held in abeyance, pending the development and readjudication of these claims.   

The Board observes that this action is in conformance with the request of the appellant's attorney who, in a March 2015 letter, asked that the TDIU issue be held in abeyance, pending adjudication of the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action: 

After completing the actions ordered by the Board in its September 2014 remands, and after adjudicating any remaining pending claims, readjudicate the issue of entitlement to an effective date earlier than August 29, 2005, for the award of TDIU, keeping in mind the finding of the Court that the appellant's TDIU application was received by VA in July 2001.  If the benefits sought are not granted, the appellant and his representative or attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
      
      
      
      
      
      
      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

